DENY; and Opinion Filed February 25, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00187-CV

                             IN RE HERBERT GEARS, Relator

                 Original Proceeding in the Fifth District Court of Appeals
                                  Dallas County, Texas

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice O'Neill
       Before the Court is relator’s petition for writ of mandamus in which he contends that the

Secretary of the City of Irving, Texas and the Mayor of the City of Irving, Texas have failed to

take mandatory ministerial steps required under the Texas Election and Tax Codes to certify his

proposed ordinance for the ballot in the upcoming City of Irving elections on May 10, 2104. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL O’NEILL
                                                  JUSTICE

140187F.P05